No. 12403

         I N THE SUPREME COURT O THE STATE OF M N A A
                                F              OTN

                                        1972



NORMA J    . JACKSON,
                            P l a i n t i f f and A p p e l l a n t ,



CHRISTINE T. TINKER,

                            Defendant and Respondent.



Appeal from:         District Court o f t h e E i g h t h J u d i c i a l D i s t r i c t ,
                     Honorable P a u l G. H a t f i e l d , Judge p r e s i d i n g .

Counsel o f Record:

      For Appellant :

             Wuerthner & Wuerthner, G r e a t F a l l s , Montana,
             John P. Wuerthner a r g u e d , G r e a t F a l l s , Montana.

      For Respondent:

             Loble, P i c o t t e , Loble, P a u l y and S t e r n h a g e n , Helena,
              Montana.
             L e s t e r H Loble 11 a r g u e d , Helena, Montana.
                          .


                                                    Submitted:          December 4, 1972

                                                       Decided :        DEC 11.1972
F i l e d : Q E ~1; 1972
PER CURIAM:
        T h i s m a t t e r comes a s a p e t i t i o n by a p p e l l a n t , Norma J.
Jackson, who was p l a i n t i f f i n an a c t i o n i n Chouteau County,
Cause No. 14022, e n t i t l e d Jackson v . T i n k e r .                 The p e t i t i o n
r e c i . t e s t h a t on October 1 9 , 1972, p l a i n t i f f f i l e d a n o t i c e
of appeal i n t h a t cause.               The a p p e a l was taken from an o r d e r
o f t h e d i s t r i c t c o u r t which s t a t e d :
         11
         Hearing having been h e l d upon n o t i c e and a
        s p e c i a l appearance of t h e A d m i n i s t r a t o r of t h e
        E s t a t e of Thelma Lee S a u l C a r r i v e a u , Deceased,
        memoranda having been submitted by decedent ' s
        e s t a t e and defendant h e r e i n , p l a i n t i f f n o t h a v i n g
        responded and t h e time f o r s u b m i t t i n g f u r t h e r
        memoranda o t h e r w i s e e x p i r e d ;
        " P l a i n t i f f having f a i l e d t o respond t o t h e o r d e r s
        of t h e Court d a t e d August 1 7 , 1 9 7 1 , and A p r i l 1 2 ,
        1972 r e q u i r i n g p l a i n t i f f j o i n a n i n d i s p e n s a b l e p a r t y
        and t o f i l e a memorandum; and i t a p p e a r i n g t o t h e
        Court t h a t s e r v i c e on t h e g u a r d i a n s h i p e s t a t e of
        Thelma Lee S a u l C a r r i v e a u , now deceased, h a s n o t
        been completed and s a i d p a r t y i s n e c e s s a r y f o r a
        j u s t a d j u d i c a t i o n of p l a i n t i f f ' s c l a i m , and t h a t t h e
        a c t i o n should n o t proceed among t h e p a r t i e s b e f o r e
        t h e Court b u t r a t h e r be d i s m i s s e d , t h e a b s e n t p a r t y
        b e i n g i n d i s p e n s a b l e ; and i t a p p e a r i n g f u r t h e r t h a t
        s i n c e more t h a n e i g h t y e a r s have e x p i r e d s i n c e
        p l a i n t i f f ' s c l a i m a r o s e , a j o i n d e r of s a i d i n d i s -
        pensable p a r t y and p r o s e c u t i o n of t h e a c t i o n i s t h e r e -
        f o r e b a r r e d by t h e s t a t u t e of l i m i t a t i o n s ; and t h e
        Court having c o n s i d e r e d t h e m a t t e r , t h e memoranda
        submitted by c o u n s e l and t h e r e c o r d of t h e proceedings
        h e r e i n , and b e i n g f u l l y a d v i s e d i n t h e p r e m i s e s ,
        "IT I S HEREBY ORDERED t h a t s a i d c a u s e i s dismissed f o r
        failure t o j o i n an i n d i s p e n s a b l e p a r t y ; and i t i s f u r -
        t h e r o r d e r e d t h a t s a i d d i s m i s s a l be w i t h p r e j u d i c e by
        r e a s o n of t h e e x p i r a t i o n of t h e a p p l i c a b l e s t a t u t e of
        l i m i t a t i o n s a g a i n s t s a i d a b s e n t p a r t y . This Order i s
        a f i n a l d e t e r m i n a t i o n of a l l m a t t e r s b e f o r e t h e Court
        i n t h i s case.
                 "DATED t h i s 24th day of August, 1972.
                                                     f     G . HATFIELD
                                                             f      ~         ~    ~       ~




                                                     "DISTRICT JUDGE"
       A n o t i c e of e n t r y of judgment d a t e d August 28, 1972, was

filed.        This n o t i c e was f i l e d and s e r v e d by m a i l and was r e c e i v e d
by c o u n s e l f o r a p p e l l a n t , p e t i t i o n e r h e r e , on August 30, 1972.
Counsel f o r a p p e l l a n t s t a t e s t h a t a copy of t h e o r d e r r e c i t e d i n
t h e n o t i c e was n o t a t t a c h e d .   The n o t i c e r e a d s :
      "TO:      THE PLAINTIFF, NORMA J . JACKSON, and t o h e r a t t o r n e y ,
                JOHN P . WUERTHNER

       "You and each of you w i l l p l e a s e t a k e n o t i c e , and you,
       and each of you, a r e hereby n o t i f i e d , t h a t on t h e 24th
       day of August, 1972, Judgment was e n t e r e d i n t h e above-
       e n t i t l e d c a u s e i n f a v o r of t h e defendant and a g a i n s t t h e
       p l a i n t i f f , i n accordance w i t h t h e o r d e r of t h a t d a t e s i g n e d
       by Paul G, H a t f i e l d , t h e D i s t r i c t Judge p r e s i d i n g i n t h i s
       c a s e and t h a t a copy of s a i d o r d e r adjudging a d i s m i s s a l
       of t h e c a s e w i t h p r e j u d i c e i s h e r e t o a t t a c h e d and h e r e -
       w i t h s e r v e d upon you.

                "DATED t h i s 28th day of August, 1972.
                                                       "LOBLE, PICOTTE, LOBLE,
                                                        PAULY & STERNHAGEN".
        I t appears on t h e f a c e of t h e r e c o r d s h e r e t h a t t h e n o t i c e

o f a p p e a l f i l e d on October 1 9 , 1972, was n o t t i m e l y , b e i n g some

s i x weeks a f t e r n o t i c e of e n t r y of judgment.

        The purpose of t h e p e t i t i o n h e r e i s t o seek a d e c l a r a t i o n

by t h i s Court t h a t t h e time f o r t a k i n g an a p p e a l from t h e o r d e r

and judgment of d i s m i s s a l d i d n o t b e g i n t o run because t h e copy
o f t h e o r d e r was n o t a t t a c h e d t o t h e n o t i c e a s r e c i t e d t h e r e i n .

        Upon r e c e i p t of t h e p e t i t i o n , t h i s Court made an o r d e r
s e t t i n g t h e m a t t e r f o r argument,       O r a l argument was had on

December 4 , 1972.            The Court does n o t have t h e o r i g i n a l d i s t r i c t
c o u r t f i l e b u t does have c o p i e s of t h e documents, a s a t t a c h e d

exhibits.

       The p o s i t i o n of r e s p o n d e n t , C h r i s t i n e T. T i n k e r , i s t h a t t h e
n o t i c e of e n t r y of judgment quoted above, w i t h o r w i t h o u t a t t a c h -

ment, i s adequate and s t a r t e d t h e time r u n n i n g ; and t h u s t h e

a p p e a l was n o t t i m e l y and should be d i s m i s s e d .
       Rule 7 7 ( d ) , M.R.Civ.P.,           reads:
       "(d) NOTICE O ENTRY O JUDGMENT SERVED. Within
                              F              F
       10 days a f t e r e n t r y of judgment i n an a c t i o n i n
       which an appearance h a s been made. n o t i c e of such
       e n t r y , t o g e t h e r w i t h a copy of such judgment o r a
       s e n e r a l d e s c r i p t i o n of t h e n a t u r e and amount o f
       r e l i e f and damages t h e r e b y g r a n t e d , s h a l l be s e r v e d
       by t h e p r e v a i l i n g p a r t y upon t h e a d v e r s e p a r t y . "
        (Emphasis s u p p l i e d )    .
       The n o t i c e of e n t r y of judgment h e r e t o f o r e quoted i n f u l l ,

states i n part:

       ":
        J   ? ;?Judgment w a s e n t e r e d i n -Pie r:f;ave-entitled
             ;
       c a u s e i n f a v o r of t h e defend:^^' a:-,: a g a i n s t t h e
       D l a i n t i f f . 9 9 " and i't ik ik a ~ o p yoi! s a i d o r d e r
                            : :  6%



       a d j u d g i n g z a d i s m i s s a l of t h e cake2iith prejudic~   .-
       i s hereby a t t a c h e d JC 9 i?". (Emphasis s u p p l i e d )
                                               :

       Under Rule 7 7 ( d ) , M.R.Civ,P,,                       i t i s n o t n e c e s s a r y t o s?-:ve
a copy of the j u d g n e i ~ tupon t h e a d v e r s e p a r t y .                   I t i s only
                                      11
n e c e s s a r y <:, se?:ve a             g e n e r a l d ( ? s c r i p t i o n of t h e n a t u r e and

amount of r e l i e f and damages t l . ~ x c ? b y r a n t e d . "
                                                  g                                   Judge. H a t f i e l d

dismissed t h e c a s e w i t h p r e j u d i c e .               The n o t i c e of e n t r y of judg-

ment s t a t e d t h a t Judge H a t f i e l d dismissed t h e c a s e w i t h p r e j u d i c e .
This i s s u f f i c i e n t under Rule 7 7 ( d ) , M.R.Civ.P.

       Time f o r f i l i n g n o t i c e of a p p e a l i s t h i r t y days.                    Rule 5 ,

14.K.App.Civ.P.         Under c e r t a i n c i r c u m s t a n c e s (excusable n e g l e c t )
t h e d i s t r i c t c o u r t may extend t h e time f o r f i l i n g t h e n o t i c e of
a p p e a l f o r a p e r i o d n o t t o exceed t h i r t y d a y s , from t h e e x p i r a -

t i o n of t h e o r i g i n a l time p r e s c r i b e d by Rule 5 , M.R.App.Civ.P.

       Here, no such e x t e n s i o n was g r a n t e d , a l t h o u g h t h e r e was
an o r d e r s i g n e d on October 26, 1972, g r a n t i n g c o u n s e l f o r ap-

p e l l a n t u n t i l November 1 0 , 1 9 7 2 , w i t h i n which " t o e f f e c t t h e
                                                                  11
composition of t h e r e c o r d on a p p e a l .                      T h i s was n o t a n a p p l i c a -

t i o n under Rule 5 , M.R.App.Civ.P.,                          n o r was i t made upon e x c u s a b l e

n e g l e c t , n o r d i d i t concern t h e time f o r f i l i n g of a p p e a l .                       It
simply was an o r d e r r e g a r d i n g t h e composition of t h e r e c o r d on

a p p e a l and presumably was made p u r s u a n t t o t h e a u t h o r i t y of t h e

d i s t r i c t c o u r t t o extend time t o t r a n s m i t t h e r e c o r d under Rule


       Inasmuch a s t h e n o t i c e of a p p e a l was n o t f i l e d f o r some
s i x weeks f o l l o w i n g t h e n o t i c e o f e n t r y of judgment, i t was n o t
timely.      Accordingly, t h e a p p e a l was n o t t i m e l y made.


J u s t i c e Gene B. Daly, deeming h i m s e l f d i s q u a l i f i e d , took no
p a r t i n t h i s Opinion.